DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The amendment filed on 6/30/2022, which is identical to the amendment filed on 3/21/2022 which was objected to in the Office Action of 3/31/2022, is again objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in the first full paragraph of page 6 of the specification, the Applicant has amended “an electrically conducting means 21, being arranged in a space 20 between said conductor and said layer of a first electrically conducting material carried on a surface of the lumen 10, for establishing an electrically conducting path between said conductor and said layer of a first electrically conducting material” to now disclose “multiple electrically conducting paths” in order to provide support for newly added claim 14 which includes this as a limitation. There is absolutely no support in the specification as originally filed or in Figures 2 & 5 for such an amendment to the specification, as the Applicant argues in their remarks and thus, that part of the amendment to the specification is considered new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 14, in light of the Examiner’s objection to the specification above, is no written description or drawings which can be interpreted to support that “the first side of the elongated second conductor directly contacts the outer surface of the first conductor via multiple electrically conducting paths” (emphasis added). As stated above, there is absolutely no support in the specification as originally filed or in Figures 2 & 5 for such an amendment to the specification, as the Applicant argues in their remarks and thus, that part of the amendment to the specification is considered new matter. Therefore, that feature, as now claimed, and the claim which includes it, clearly constitutes new matter and the claim will be interpreted without the conflicting limitation. The claim will be interpreted using the original wording “the electrically conducting path” which is consistent with the Examiner’s current interpretation of claim 1.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9, 11, & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ekeland (Norwegian Patent Application # NO 20111094 A1, which is Applicant’s own admitted prior art, as described in the written opinion for PCT/NO2014/050054 of which the present application is the national phase entry) in view of Ko et al. (US Patent Application # 2013/0014986).
Regarding Claim 1, Ekeland discloses an electrical feed-through apparatus for preventing partial corona discharges, PD, in penetrators for high voltage supply for underwater facilities, the apparatus comprising: 
a flange (i.e. metallic flange 5) of a first thickness and having an opening providing a passage between first and second oppositely located sides of said flange, 
an elongated tube (i.e. ceramic insulator 1) of a solid, electrically insulating material, and of a first length greater than said first thickness, being positioned in said passage, with first and second parts of said tube protruding from respective ones of said first and second sides of said flange, 
first and second attachment sleeves (i.e. sleeves 4) positioned on said tube and being attached to respective ones of said first and second parts of said tube, at a distance from respective first and second ends of said tube, and being attached to respective ones of said first and second oppositely located sides of said flange, 
an elongated electrical first conductor (i.e. conductive metal rod 2) of a second length greater than said first length, and being positioned in a lumen (i.e. bore 10) of said tube with first and second parts of said first conductor protruding from respective ones of said first and second parts of said tube, and 
a third attachment sleeve (i.e. sleeve 3) being positioned on said first conductor and being attached to one of said first and second parts of said first conductor, at a distance from a respective one of a first and second end of said first conductor, and being attached to a respective one of a first and second end of said tube (Fig. 3; Page 2, line 2- Page 3, line 10)
 Ekeland does not explicitly disclose that at least a part of an inward surface of said lumen is supporting a layer of a first electrically conducting material, wherein the apparatus further comprising, 
a second conductor comprising a resilient electrical conductor configured to establish an electrically conducting path between said first conductor and said layer of said first electrically conducting material, wherein said second conductor is positioned in a gap between an outer surface of the first conductor and an inward surface of the lumen of the tube such that a longitudinal connection between the outer surface of the first conductor and the conducting material is formed in the gap, and wherein the first conductor is wrapped in the second conductor at least along a portion of the tube extending from an end of the tube in a longitudinal direction toward an opposite end of-2-Application No.: 15/981,822 Filing Date: May 16, 2018the tube such that the second conductor forms a longitudinal connection between the-2-Application No.: 15/981,822 Filing Date: May 16, 2018surfaces of the elongated electrical first conductor and the layer of the first electrically conducting material, wherein the second conductor elongating in the longitudinal direction has a first side and a second side, and the first side of the elongated second conductor directly contacts the outer surface of the first conductor, and the second side of the elongated second conductor directly contacts the first electrically conducting material. 
Ko teaches that at least a part of an inward surface of said lumen (i.e. within electrically insulating housing 123) is supporting a layer of a first electrically conducting material (i.e. electrically conductive tube 131), and wherein the apparatus further comprising, 
a second conductor (i.e. metallic contact member 151/351/451) comprising a resilient electrical conductor configured to establish an electrically conducting path between said first conductor (i.e. conductor 141) and said layer of said first electrically conducting material, wherein said second conductor is positioned in a gap between an outer surface of the first conductor and an inward surface of the lumen of the tube such that a longitudinal connection between the outer surface of the first conductor and the conducting material is formed in the gap, and wherein the first conductor is wrapped in the second conductor at least along a portion of the tube extending from an end of the tube in a longitudinal direction toward an opposite end of-2-Application No.: 15/981,822 Filing Date: May 16, 2018the tube such that the second conductor forms a longitudinal connection between the-2-Application No.: 15/981,822 Filing Date: May 16, 2018surfaces of the elongated electrical first conductor and the layer of the first electrically conducting material, wherein the second conductor elongating in the longitudinal direction has a first side and a second side, and the first side of the elongated second conductor directly contacts the outer surface of the first conductor, and the second side of the elongated second conductor directly contacts the first electrically conducting material (Fig. 5, 11, 12; Abstract; Paragraph 0034-0041, 0053-0055). 
Metallic contact member 151 consists of a cylindrical sleeve made of copper that is fit over the conductor 141 at first opening 153 and electrically conductive tube 131 at second end 138. Variations shown in Fig. 11 & 12 and Par. 0053-0055 further extend the contact member into the gap. Fig. 12 shows metallic contact member contacting both contacts both elements required by the claim with opposing sides of the contact member. Since the metallic contact member 151/351/451, specifically 451 as shown in Fig. 12, is a cylindrical sleeve, it necessarily is “wrapped around” conductor 141.
Ko teaches that it is well known in the art to provide a metallic contact member to connect an electrically conducting material inside of a high-voltage bushing or feedthrough to the conductor passing through said bushing/feedthrough in order to provide an electrical path/contact between said conductor and said electrically conducting material which prevents spark-over/arcing (i.e. partial discharges) caused by a high-frequency transient. It would have been obvious to one skilled in the art to provide a layer of electrically conducting material and a metallic contact member in the feedthrough of Ekeland, as taught by Ko, in order to prevent spark-over/arcing (i.e. partial discharges) caused by a high-frequency transient. Based on the broadest reasonable interpretation of the claim, metallic contact member 351/451 is wrapped around the conductor 141 and forms a longitudinal connection between the surfaces of conductor 141 and conductive tube 131 because the length of the inner surface of tube 131 shown in the figures is contacted by the conductor 141 and therefore a “longitudinal connection” is formed between them. As an alternative, it would have been an obvious matter of design choice to make the metallic contact member extend further into the conductive tube, since such a modification would have involved a mere change in the size of a component and could improve the prevention of spark-over/arcing by furthering the contact area for a more structurally and electrically stable connection. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding Claim 2, Ekeland discloses that a diameter of a part of said first conductor being positioned within said lumen is smaller than a diameter of said lumen so as to provide a gap between an outer surface of said first conductor and an inward surface of said lumen (Fig. 3). A spacing can be seen between the inner surface of bore 10 of ceramic insulator 1 and the outer surface of conductive metal rod 2. Thus, the diameter of the rod is smaller than the diameter of the bore which provides a gap. Ekeland modified by Ko would also have this feature as shown in Fig. 5 of Ko and described in paragraph 0045.

Regarding Claim 3, Ekeland in view of Ko discloses that said layer of said first electrically conducting material (i.e. electrically conductive tube 131) is a layer of a metal or a layer of a semiconducting material, the layer being applied to an entire inward surface of the lumen (Fig. 5; Abstract; Paragraph 0034-0041). Tube 131 extends along the entire inward surface of electrically insulating housing 123.
Regarding Claim 4, Ekeland does not explicitly disclose that said second conductor is attached to the first conductor integrally with said third attachment sleeve (i.e. sleeve 3) comprising a second electrically conducting material.
Ko teaches that said second conductor (i.e. metallic contact member 151) is attached to the first conductor integrally said third attachment sleeve comprising a second electrically conducting material (i.e. metal) (Fig. 5; Abstract; Paragraph 0034-0041). Metallic contact member 151 consists of a cylindrical sleeve made of copper.
Ko teaches that it is well known in the art to provide a metallic contact member to connect an electrically conducting material inside of a high-voltage bushing or feedthrough to the conductor passing through said bushing/feedthrough in order to provide an electrical path/contact between said conductor and said electrically conducting material which prevents spark-over/arcing (i.e. partial discharges) caused by a high-frequency transient. It would have been obvious to one skilled in the art to provide a layer of electrically conducting material and a metallic contact member in the feedthrough of Ekeland, as taught by Ko, in order to prevent spark-over/arcing (i.e. partial discharges) caused by a high-frequency transient. Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the attachment integral, since it has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.

Regarding Claim 6, Ekeland discloses that said longitudinal portion extending axially between about the points of attachment to said tube (i.e. ceramic insulator 1) of said first and second attachment sleeves (i.e. sleeves 4), respectively (Fig. 3; Page 2, line 2- Page 3, line 10)
Ekeland does not explicitly disclose that said layer of said a first electrically conducting material is provided on a longitudinal portion of said inward surface of said lumen. 
Ko teaches that said layer of said a first electrically conducting material (i.e. electrically conductive tube 131) is provided on a longitudinal portion of said inward surface of said lumen (i.e. within electrically insulating housing 123) (Fig. 5; Abstract; Paragraph 0034-0041). The electrically conductive tube 131 of Ko used to modify Ekeland, as applied to claim 1 above, would be inserted into bore 10 of ceramic insulator 1 of Ekeland and therefore would be provided on a longitudinal portion of said inward surface of said bore 10.
Ko teaches that it is well known in the art to provide a metallic contact member to connect an electrically conducting material inside of a high-voltage bushing or feedthrough to the conductor passing through said bushing/feedthrough in order to provide an electrical path/contact between said conductor and said electrically conducting material which prevents spark-over/arcing (i.e. partial discharges) caused by a high-frequency transient. It would have been obvious to one skilled in the art to provide a layer of electrically conducting material and a metallic contact member in the feedthrough of Ekeland, as taught by Ko, in order to prevent spark-over/arcing (i.e. partial discharges) caused by a high-frequency transient.

Regarding Claim 7, Ekeland in view of Ko discloses that said layer of said a first electrically conducting material (i.e. electrically conductive tube 131) is provided on a longitudinal portion of said inward surface of said lumen (i.e. within electrically insulating housing 123), said the longitudinal portion extending axially beyond the points of attachment to said tube of said the first and second attachment sleeves but not entirely to ends of said tube (Fig. 5; Abstract; Paragraph 0034-0041). The electrically conductive tube 131 of Ko used to modify Ekeland, as applied to claim 1 above, would be inserted into bore 10 of ceramic insulator 1 of Ekeland and therefore would be provided on a longitudinal portion of said inward surface of said bore 10.
Ko teaches that it is well known in the art to provide a metallic contact member to connect an electrically conducting material inside of a high-voltage bushing or feedthrough to the conductor passing through said bushing/feedthrough in order to provide an electrical path/contact between said conductor and said electrically conducting material which prevents spark-over/arcing (i.e. partial discharges) caused by a high-frequency transient. It would have been obvious to one skilled in the art to provide a layer of electrically conducting material and a metallic contact member in the feedthrough of Ekeland, as taught by Ko, in order to prevent spark-over/arcing (i.e. partial discharges) caused by a high-frequency transient.

Regarding Claim 8, Ekeland discloses an end cap (i.e. sleeve 6) having a passage for said conductor, and being positioned at a second end of said tube located oppositely to a first end of said tube at which said third attachment sleeve is located (Fig. 3; Page 2, line 2- Page 3, line 10).

Regarding Claim 9, Ekeland discloses at least one of said first and second attachment sleeves is sealingly attached to said respective one of said first and second parts of said tube, and sealingly attached to said respective one of said first and second oppositely located sides of said flange, and said third attachment sleeve is sealingly attached to said one of said first and second parts of said first conductor, sealingly attached to said respective one of a first and second end of said tube (Fig. 3; Page 1, line 6-8; Page 2, line 2- Page 3, line 10; Claim 3). Ekeland states, specifically in claim 3, that the sleeves are meant to be "sealing sleeves”. Also, the penetrator/feedthrough in the invention of Ekeland is meant to be used in high pressure applications for the subsea production of oil and gas. Therefore, "sealingly attaching” the sleeves would be inherent to the proper function of the invention.

Regarding Claim 11, Ekeland in view of Ko discloses that the layer of the first electrically conducting material (i.e. electrically conductive tube 131/331) is disposed on the inward surface of the lumen, and wherein the second conductor (i.e. metallic contact member 151/351/451) is disposed in a space between the first conductor (i.e. conductor 141) and the layer of the first electrically conducting material -4-Application No.: 141783,662(Fig. 5, 11, 12; Abstract; Paragraph 0034-0041, 0054, 0055). Ko teaches that the metallic contact member can be disposed in a space between the conductor and the conductive tube, as shown at least in Figs. 11 & 12.

Regarding Claim 13, Ekeland in view of Ko discloses that said second conductor extends along the inward surface of the lumen of the tube and at least beyond said first and second parts of the tube (Fig. 5, 11, 12; Abstract; Paragraph 0034-0041, 0054, 0055). Ko teaches that the metallic contact member extends along the inward surface of the lumen of the tube and beyond the tube, as shown at least in Fig. 11.

Regarding Claim 14, Ekeland does not explicitly disclose that the first side of the elongated second conductor directly contacts the outer surface of the first conductor via the electrically conducting path.
Ko teaches that the first side of the elongated second conductor (i.e. metallic contact member 151/351/451) directly contacts the outer surface of the first conductor (i.e. conductor 141) via the electrically conducting path (Fig. 5, 11, 12; Abstract; Paragraph 0034-0041, 0053-0055).
Metallic contact member 151 consists of a cylindrical sleeve made of copper that is fit over the conductor 141 at first opening 153 and electrically conductive tube 131 at second end 138. Variations shown in Fig. 11 & 12 and Par. 0053-0055 further extend the contact member into the gap. Fig. 12 shows metallic contact member contacting both contacts both elements required by the claim with opposing sides of the contact member. Therefore, the metallic contact member contacts the outer surface of the conductor via the electrically conducting path which it creates.
As states above in the rejection of Claim 1, Ko teaches that it is well known in the art to provide a metallic contact member to connect an electrically conducting material inside of a high-voltage bushing or feedthrough to the conductor passing through said bushing/feedthrough in order to provide an electrical path/contact between said conductor and said electrically conducting material which prevents spark-over/arcing (i.e. partial discharges) caused by a high-frequency transient. It would have been obvious to one skilled in the art to provide a layer of electrically conducting material and a metallic contact member in the feedthrough of Ekeland, as taught by Ko, in order to prevent spark-over/arcing (i.e. partial discharges) caused by a high-frequency transient. Based on the broadest reasonable interpretation of the claim, metallic contact member 351/451 is wrapped around the conductor 141 and forms a longitudinal connection between the surfaces of conductor 141 and conductive tube 131 because the length of the inner surface of tube 131 shown in the figures is contacted by the conductor 141 and therefore a “longitudinal connection” is formed between them. As an alternative, it would have been an obvious matter of design choice to make the metallic contact member extend further into the conductive tube, since such a modification would have involved a mere change in the size of a component and could improve the prevention of spark-over/arcing by furthering the contact area for a more structurally and electrically stable connection. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Response to Arguments







Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. In light of the Applicant’s amendment deemed to introduce new matter into the claim which was not described in the specification as filed and the claims being currently interpreted without the conflicting new limitations, the Applicant’s arguments are generally similar to the previously filed arguments of 10/22/2021 & 3/21/2022. The main difference in the Applicant’s arguments is that the Applicant now argues, in light of the new amendment, that Ekeland in view of Ko does not teach the limitations that require that " the second conductor elongating in the longitudinal direction has a first side and a second side, and the first side of the elongated second conductor directly contacts the outer surface of the first conductor, and the second side of the elongated second conductor directly contacts the first electrically conducting material". The Examiner respectfully disagrees and has included previously presented counterarguments here. Additionally, in light of the objections to the amendments to the Specification and the 112 rejection of claim 14 for new matter, the interpretation of the claims for the purpose of this Office Action does not include all the limitations added in the amendments and said interpretation has been explained above. The Amendment to claim 1 is believed to correct the conflicting limitation that led to the 112 rejection of said claim. Therefore, that rejection has been withdrawn. However, the Applicant’s new argument that states that “Fig. 5 clearly shows that a zigzag line of the second conductor (21) alternately contacts the first conductor (2) and the tube (1) at multiple points” is not persuasive. The Examiner would argue that the “zigzag line” in Fig. 5 is far from clear and is not shown with sufficient detail to support the “multiple electrically conducting paths” limitation in claim 14. It seems to be an indication that element 21 crosses the space 20 in order to establish the electrically conducting path, but there are no “multiple electrically conducting paths”. 
 As discussed above, based on the broadest reasonable interpretation of the claim, metallic contact member 351/451 is wrapped around the conductor 141 (equivalent to conductor 141 being wrapped in metallic contact member 351/451) and forms a longitudinal connection between the surfaces of conductor 141 and conductive tube 131 because the length of the inner surface of tube 131 shown in the figures is contacted by the conductor 141 and therefore a “longitudinal connection” is formed between them and a first side of a part of that metallic contact member. The figures clearly show that conductor 141 is wrapped in the metallic contact member 451 at least along a portion of the tube extending from an end of the tube in a longitudinal direction toward an opposite end of-2-Application No.: 15/981,822 Filing Date: May 16, 2018the tube. Since said contact member runs along certain length of the tube, however short it may be, it necessarily extends from one end of the tube to an opposite end of the tube in a longitudinal direction because the limitation of the claim does not require it to extend along the entire length of said tube. The Examiner has included an alternative reasoning in the rejection of claim 1 above. Furthermore, Fig. 12 of Ko shows metallic contact member contacting both elements required by the claim with opposing sides of the contact member. Since the metallic contact member 151/351/451, specifically 451 as shown in Fig. 12, is a cylindrical sleeve, it necessarily is “wrapped around” conductor 141 and thus, conductor 141 is “wrapped in” metallic contact member 151/351/451.

Conclusion








THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847 

/William H. Mayo III/Primary Examiner, Art Unit 2847